ON MOTION FOR REHEARING OR, IN THE ALTERNATIVE, APPLICATION FOR TRANSFER
PER CURIAM.
Defendant filed a motion for rehearing directed to this court’s dismissal of his appeal in No. 19052 for lack of appellate jurisdiction due to defendant’s untimely filing of a notice of appeal. He again calls this court’s attention to Labrier v. Anheuser Ford, Inc, 621 S.W.2d 51 (Mo. banc 1981), for the proposition that a notice of appeal is deemed timely filed if received by the circuit clerk within the time limits of Rules No. 81.04 and 81.05.
That proposition is correct. Here, however, as pointed out in the opinion previously filed at p. 9 n. 3, unlike Labrier, the copies of the trial court’s records that are before this court in the legal file in No. 19052 do not reflect receipt of the notice of appeal by the circuit clerk at a date other than the September 7, 1993, date shown on the notice of appeal. There is nothing before this court that demonstrates the trial court determined, or should have determined, that its records as to the date the notice of appeal was filed were incorrect.
This court has, however, in considering the motion for rehearing in No. 19052, gratuitously reviewed defendant’s claimed ineffective assistance of counsel. That claim was based on defendant’s trial counsel’s failure to call two witnesses who were expected to testify that Officer Clement caused them to confess to crimes unrelated to this case by threatening them.
The motion court was the same court that conducted defendant’s criminal trial. It found that defendant’s trial counsel interviewed the two witnesses prior to trial and had the witnesses present at trial. It further found:
It is this Court’s personal recollection that trial counsel had waited to call these two witnesses until after Detective Clement was called on rebuttal by the State. However, the State did not call Detective Clements [sic] on rebuttal and therefore defense counsel was not allowed to put on these witnesses. This was obviously trial strategy on the part of trial counsel and does not make a case for ineffective assistance of counsel. The law in Missouri provides that a defendant is not entitled to post-conviction remedy relief if the evidence would not provide a defense for defendant but would only impeach the State’s witness. State v. Murphy, 829 S.W.2d 612 (Mo.App.E.D.1992). In the present ease neither of the two witnesses would have provided a defense for [defendant].
The motion court’s findings and conclusions are not clearly erroneous. Rule 29.-15(j).
*71Defendant’s Motion for Rehearing or, in the Alternative, Application for Transfer, is denied.